UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 98-4928
LEROY GREEN,
                Defendant-Appellant.
                                       
        On Remand from the United States Supreme Court.
                     (S. Ct. No. 99-7890)

                      Submitted: October 29, 1999

                      Decided: November 9, 1999

               Decided on Remand: October 19, 2000

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Robert J. McAfee, MCCOTTER, MCAFEE & ASHTON, P.L.L.C.,
New Bern, North Carolina, for Appellant. Janice McKenzie Cole,
United States Attorney, Anne M. Hayes, Assistant United States
Attorney, John Howarth Bennett, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
2                       UNITED STATES v. GREEN

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This Court previously affirmed Leroy Green’s conviction and sen-
tence for conspiracy to possess with the intent to distribute and to dis-
tribute crack cocaine, 21 U.S.C. § 846 (1994). See United States v.
Green, No. 98-4928 (4th Cir. Nov. 9, 1999) (unpublished), cert.
granted, judgment vacated and remanded, ___ U.S. ___, 120 S. Ct.
2739 (2000) (remanding for further consideration in light of Dicker-
son v. United States, 530 U.S. ___, 120 S. Ct. 2326 (2000)).

   Green’s statements to police were made after he received two
Miranda* warnings. We have reviewed the record and find that his
incriminating statements to the police were voluntary. See United
States v. Braxton, 112 F.3d 777, 780-81 (4th Cir. 1997). Thus, even
in light of the Supreme Court’s decision in Dickerson, the district
court did not err in denying Green’s motion to suppress and in using
these statements to determine Green’s relevant conduct for sentencing
within the statutorily authorized maximum sentence.

  Accordingly, we affirm Green’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED

    *Miranda v. Arizona, 384 U.S. 436 (1966).
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 98-4928
LEROY GREEN,
                Defendant-Appellant.
                                       
        On Remand from the United States Supreme Court.
                     (S. Ct. No. 99-7890)

                      Submitted: October 29, 1999

                      Decided: November 9, 1999

               Decided on Remand: October 19, 2000

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Robert J. McAfee, MCCOTTER, MCAFEE & ASHTON, P.L.L.C.,
New Bern, North Carolina, for Appellant. Janice McKenzie Cole,
United States Attorney, Anne M. Hayes, Assistant United States
Attorney, John Howarth Bennett, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
2                       UNITED STATES v. GREEN

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This Court previously affirmed Leroy Green’s conviction and sen-
tence for conspiracy to possess with the intent to distribute and to dis-
tribute crack cocaine, 21 U.S.C. § 846 (1994). See United States v.
Green, No. 98-4928 (4th Cir. Nov. 9, 1999) (unpublished), cert.
granted, judgment vacated and remanded, ___ U.S. ___, 120 S. Ct.
2739 (2000) (remanding for further consideration in light of Dicker-
son v. United States, 530 U.S. ___, 120 S. Ct. 2326 (2000)).

   Green’s statements to police were made after he received two
Miranda* warnings. We have reviewed the record and find that his
incriminating statements to the police were voluntary. See United
States v. Braxton, 112 F.3d 777, 780-81 (4th Cir. 1997). Thus, even
in light of the Supreme Court’s decision in Dickerson, the district
court did not err in denying Green’s motion to suppress and in using
these statements to determine Green’s relevant conduct for sentencing
within the statutorily authorized maximum sentence.

  Accordingly, we affirm Green’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED

    *Miranda v. Arizona, 384 U.S. 436 (1966).